REVERSE and RENDER and Opinion Filed August 3, 2022

 

In The
Court of Appeals
Srttth Aratrict of Cexas at Dallas

 

No. 05-21-00837-CV

 

IN THE INTEREST OF R.Y.C. AND K.A.C., CHILDREN

 

On Appeal from the 469th Judicial District Court
Collin County, Texas
Trial Court Cause No. 469-54543-2016

 

MEMORANDUM OPINION

Before Justices Schenck, Osborne, and Smith
Opinion by Justice Smith

Mother appeals the trial court’s September 7, 2021 order granting Father’s

motion to clarify a final order in a suit affecting the parent-child relationship. In

her first two issues, Mother argues the trial court erred in granting Father’s motion

because (1) the language was unambiguous and not erroneous and (2) the change

was substantive. She argues in her third issue that the clarification order cannot be

affirmed as a modification order because Father did not properly seek modification

of the agreed final order. For the reasons discussed below, we reverse and render

judgment denying Father’s motion to clarify.
Procedural Background
Mother and Father entered an agreed order on December 8, 2016,
concerning their two minor children, R.Y.C. and K.A.C.' The provisions of the

2016 agreed order relevant to the issues in this appeal are as follows:

Extracurricular Activities

The Court FINDS, and IT IS THEREFORE ORDERED that Mother and
Father shall place each child in one extracurricular activity at a time, (extracurricular
activities are defined as any activity which is not school sponsored). This agreement
as to which extracurricular activity shall be in writing.

IT IS ADDITIONALLY ORDERED that if a parent desires to enroll a child
in any additional extracurricular activities that will occur during the non-enrolling
parent’s periods of possession, the enrolling parent understands that the non-
enrolling parent may take the child to the activity at their elective if the activity
occurs during the non-enrolling parent’s period of possession. Each parent shall
notify the other party when they exercise their right to enroll a child in an
extracurricular activity and shall provide the other Party all information about the
activity including the following: the coaches’ names and contact information,
schedules, practices or other information that the party who enrolls the child

receives.

 

' The December 8, 2016 agreed order was modified by a subsequent agreed order on September 17,
2018. However, the provisions relevant to the issues in this appeal were not modified by the 2018 agreed
order.

2-
Each party is ORDERED to transport the child to any scheduled activity,

including games, practices, rehearsals, and performances relating to such activity,

on time and pick them up on time and to have all equipment and uniforms or other
paraphernalia necessary for that activity ready. In the event the party entitled to
possession of the child cannot take the child to a scheduled event, IT IS ORDERED
that the other party be given the opportunity to pick up the child, take the child to

the event including games, practices, rehearsals, and performances relating to such

activity, and return the child to the party entitled to possession. The Party who is
unable to take the child to an extra-curricular activity is ORDERED to notify the
party not in possession at least 2 hours prior to the start of an extra-curricular activity.
Therefore, if the party entitled to possession of the child is unable to take the child
to an extra-curricular activity, then the party entitled to possession is ORDERED to
surrender the child to the party not entitled to possession at least 1 hour prior to the
scheduled extra-curricular activity at the residence of the Party entitled to
possession. The party not entitled to possession is ORDERED to return the child to
party entitled to possession within 1 hour after the extra-curricular activity has
concluded at the residence of the Party entitled to possession. IT IS FURTHER
ORDERED that if the child has two activities that occur simultaneously or have
overlapping times then the parent who has possession of the child will be entitled to
make the decision as which activity the child will attend.

The cost of all agreed upon extracurricular activities, that are evidenced in

writing, will be split as follows: 50% to Mother and 50% to Father.
On March 26, 2021, Father filed a motion for clarification seeking to clarify
the language in the first paragraph of the extracurricular activities section.” After a
hearing, the trial court granted Father’s motion and changed the language of the
first paragraph to read as follows: “The Court FINDS, and IT IS THEREFORE
ORDERED that Mother may place each child in one extracurricular activity at a
time and Father may place each child in one extracurricular activity at a time. The
designation of the extracurricular activity shall be in writing.” Mother timely
appealed.

Motions for Clarification

In her first and second issues, Mother argues the trial court erred in granting
Father’s motion to clarify because (1) the language was unambiguous and not
erroneous and (2) the change was substantive. A trial court may clarify an order
rendered by the court in a suit affecting the parent-child relationship if the court
finds that the order is not specific enough to be enforced by contempt. TEX. FAM.
CODE ANN. § 157.421(a). If the court so finds, it “shall clarify the order by

rendering an order that is specific enough to be enforced by contempt.” Jd. §

 

? Father previously brought contempt proceedings against Mother and, during those proceedings, the
trial court found that the first paragraph of the extracurricular activities section was not specific enough to
be enforced by contempt and changed the language of the first paragraph. The trial court subsequently
vacated that order at the direction of the supreme court. See In re Janson, 614 $.W.3d 724, 728 (Tex.
2020) (orig. proceeding) (per curiam) (conditionally granting mandamus relief because trial court abused
its discretion in holding Mother in contempt for violating an ambiguous order). In Father’s March 2021
clarification motion, he requested the trial court to change the language of the first paragraph to the same
language the trial court previously used.
157.421(b). However, a court may not change the substantive provisions of an
order; “[a] substantive change made by a clarification order is not enforceable.”
Id. § 157.423.

Even though the trial court may have had authority to clarify the order, we
conclude that the trial court’s clarification order created a substantive change and
is therefore unenforceable. The family code does not define “substantive change”;
however, the courts of appeals have looked to caselaw addressing impermissible
substantive changes in judgments nunc pro tunc, versus permissible corrections of
clerical errors, for guidance. See, e.g., In re D.N.P., No. 05-19-01083-CV, 2021
WL 790896, at *3 (Tex. App.—Dallas Mar. 2, 2021, no pet.) (mem. op.); /n re
Marriage of Ward, 137 S.W.3d 910, 913 n.4, 913-16 (Tex. App.—Texarkana
2004, no pet.); Dickens v. Willis, 957 S.W.2d 657, 659 (Tex. App.—Austin 1997,
no pet.). For example, if the clarification order imposes an obligation on a party
where no such obligation previously existed, the order constitutes an impermissible
substantive change. McGehee y. Epley, 661 S.W.2d 924, 925-26 (Tex. 1983) (per
curiam); Ward, 137 S.W.3d at 913; Dickens, 957 S.W.2d at 660. The same is true
when a clarification order removes an obligation previously imposed on a party.
See In re V.M.P., 185 S.W.3d 531, 534 (Tex. App.—Texarkana 2006, no pet.).

Mother argues that the trial court’s clarification order substantively changed
the meaning of the 2016 agreed order because it eradicated the parents’ mutual

obligation to agree to an extracurricular activity in writing under the first

_5—
paragraph. She also argues that the third paragraph now forces the parents to take
each child to an extracurricular activity that the other parent unilaterally designated
instead of the activity upon which the parents agreed.

We agree that the order substantively changes the obligations of the parties.
The 2016 agreed order provided “that Mother and Father shall place each child in
one extracurricular activity at a time ... . This agreement as to which

29

extracurricular activity shall be in writing.” The 2016 agreed order referenced an
“agreement.” The clarification order does not clarify what “this agreement” means
but instead completely removes the word “agreement” from the first paragraph.
The third paragraph of the extracurricular activities section relates back to the first
paragraph and, thus, the relationship between the first and third paragraphs directly
affects the obligations of the parties. See Jn re Janson, 614 S.W.3d at 728.
Removing the obligation for the parents to agree in writing to an extracurricular
activity changes the parents’ transportation obligations in that now the parents are
required to transport each child, or provide notice so that the other parent can
transport the child, to an extracurricular activity unilaterally designated by the
other parent instead of only the agreed-upon activity. See id. at 725 (setting out
requirements of 2016 agreed order, including that “each parent, during his or her

time of possession, will transport each child to the agreed-upon activities”)

(emphasis added). Therefore, the clarification order changes the obligations of the
parties, and is an unenforceable substantive change of the 2016 agreed order.
Mother’s second issue is sustained.
Suits for Modification

In her third issue, Mother argues that the trial court’s clarification order
cannot be affirmed as a modification order because Father did not bring a separate
suit for modification pursuant to Chapter 156 of the Texas Family Code. In
particular, Father did not properly serve Mother as the rules of procedure require,
did not allege the modification would be in the child’s best interest, and did not
allege a material and substantial change. Father responds that the clarification
order was not a modification of the agreed order but, if we find it was a
modification rather than a clarification, it can be affirmed because the issue of
modification was tried by consent. As stated above, we conclude the order creates
a substantive change and, thus, is a modification rather than a clarification of the
2016 agreed order. And, further, we conclude that the modification issue was not
tried by consent.

To determine whether an issue was tried by consent, we examine the record
not for evidence of the issue, but rather for evidence of trial of the issue. Case
Corp. v. Hi-Class Bus. Sys. of Am., Inc., 184 S.W.3d 760, 771 (Tex. App.—Dallas

2005, pet. denied). “A party’s unpleaded issue may be deemed tried by consent

 

3 Because we have concluded that the trial court’s clarification order is an impermissible substantive
change to the 2016 agreed order, it is not necessary for us to reach Mother’s first issue arguing that the
first paragraph of the agreed order was unambiguous and not erroneous. See TEX. R. APP. P. 47.1.

_7-
when evidence on the issue is developed under circumstances indicating both
parties understood the issue was in the case, and the other party failed to make an
appropriate complaint.” /d.

We first note that Father’s pleadings do not reflect he filed a modification
suit. The document is titled, “[Father]’s Motion for Clarification of Agreed Final
Order in Suit Affecting the Parent-Child Relationship.” (capitalization removed).
Father served Mother in accordance with Rule 21a by serving Mother’s attorney,
not by service of citation as is required for modification suits. Compare TEX. R.
Civ. P. 21a (setting out methods of service for documents “other than the citation
to be served upon the filing of a cause of action”) with TEX. FAM. CODE ANN. §§
156.003, 156.004 (entitling party whose rights and duties may be affected by a suit
for modification to receive notice by service of citation as governed by the Texas
Rules of Civil Procedure). Further, a review of the motion shows Father did not
allege he was seeking modification of the 2016 order, did not allege any material
or substantial change, and did not allege such change would be in the best interest
of the children. See TEX. FAM. CODE ANN. § 156.101 (providing that the trial court
may modify an order providing for the possession of or access to a child if
modification would be in the best interest of the child and the circumstances of the
child or a conservator have materially and substantially changed).

In Mother’s response to Father’s motion, Mother argued that Father was

attempting to substantively change the provisions of the 2016 agreed order, which

_g-
was not permitted through a motion to clarify. Throughout the hearing on Father’s
motion to clarify, Mother’s attorney objected to Father presenting evidence,
explained Mother was absent as her understanding was that the hearing was for
legal argument only, and argued that this was not a modification suit. At no time,
did Mother consent to trying the issue as a suit to modify.

Therefore, we conclude the trial court did not have authority to modify the
2016 agreed order. Cf V.M.P., 185 S.W.3d at 534-35 (concluding clarification
order was substantive change to decree but affirming as modification order because
parties’ motions requesting modification were also before the court). Mother’s
third issue is sustained.

Conclusion
We reverse the trial court’s September 7, 2021 clarification order and render

judgment denying Father’s motion to clarify.

/Craig Smith/

 

CRAIG SMITH
JUSTICE

210837F P05
 

Court of Appeals
Srttth Aratrict of Cexas at Dallas

JUDGMENT
IN THE INTEREST OF R.Y.C. AND On Appeal from the 469th Judicial
K.A.C., CHILDREN District Court, Collin County, Texas
Trial Court Cause No. 469-54543-
No. 05-21-00837-CV 2016.

Opinion delivered by Justice Smith.
Justices Schenck and Osborne
participating.

In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and judgment is RENDERED that:

RICHARD Y. CHENG’s Motion for Clarification of Agreed Final
Order in Suit Affecting the Parent-Child Relationship is denied.

It is ORDERED that appellant PAMELA LYNN JANSON recover her
costs of this appeal from appellee RICHARD Y. CHENG.

Judgment entered this 3rd day of August 2022.

_10—